Case 1:21-cv-00005-MN Document 41-6 Filed 09/07/21 Page 1 of 2 PageID #: 513




               EXHIBIT “F”
Case 1:21-cv-00005-MN Document 41-6 Filed 09/07/21 Page 2 of 2 PageID #: 514


From:             Aamir Kazi
To:               Rich Wojcio; Corby Vowell; Susana M. Ricardo; Jon Suder; Mike Cooke; bfarnan@farnanlaw.com; Christopher O. Green; Susan Morrison; Michael J. Farnan
Cc:               McAfee/Kajeet
Subject:          RE: Kajeet v. McAfee - Request for Source Code
Date:             Tuesday, August 31, 2021 2:39:03 PM




Rich,

We have now had an opportunity to investigate Kajeet’s print request. Kajeet’s request seems quite excessive, as Kajeet has requested that
McAfee print nearly 1200 pages of code from 85 different files. Included in Kajeet’s request is a request to print 8 directories entirely, several of
which have 20+ files within them, without any effort to identify specific files in those directories. Is it really Kajeet’s position that every single file
in each of those directories is relevant? That does not seem plausible.

We would like to find a way to work with Kajeet here, but it looks like Kajeet did not make any effort to narrowly tailor its print request in this case,
and it is not reasonable to print this much code indiscriminately.

Are you available to discuss?

Thank you.

Aamir Kazi :: Principal :: Fish & Richardson P.C.
404 724 2811 direct :: kazi@fr.com
